670 F.3d 1033 (2012)
Rocio Brenda HENRIQUEZ-RIVAS, Petitioner,
v.
Eric H. HOLDER, Jr., Attorney General, Respondent.
No. 09-71571.
United States Court of Appeals, Ninth Circuit.
January 31, 2012.
Saad Ahmad, Fremont, CA, for Petitioner.
Walter Manning Evans, Esquire, Jeffrey Lawrence Menkin, OIL, DOJ-U.S. Department of Justice, Washington, DC, Chief Counsel Ice, Office of the Chief Counsel, Department of Homeland Security, San Francisco, CA, for Respondent.

ORDER
KOZINSKI, Chief Judge:
Upon the vote of a majority of nonrecused active judges, it is ordered that this case be reheard en banc pursuant to Circuit Rule 35-3.